Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 7, 2019

                                      No. 04-19-00722-CV

                                          Eric LOPEZ,
                                            Appellant

                                                 v.

                             ROCKY CREEK PARTNERS, LLC.,
                                      Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13865
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The clerk’s record was due November 5, 2019. Appellant filed a docketing statement on
October 28, 2019, stating he had requested a clerk’s record and made arrangements with the
clerk to pay the fees for preparation and filing of the record. The record has not been filed. On
November 6, the Bexar County District Clerk filed a notification of late record stating the clerk’s
record was not filed because appellant has not paid or made arrangements to pay the clerk’s fee
to prepare the record and appellant is not entitled to the record without paying the fee.

        We order Eric Lopez to provide written proof to this court by November 18, 2019 that
either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been made
to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without prepayment of the
clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a); TEX. R. CIV. P. 145. If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court